 V_In;t.e,MatterofARMSTRONG CORKCOMPANY,CLOSURE PLANT DIVISIONandUNITED RUBBER WORKERS OF AMERICA,C. I.O.CaseNo. 4-R-1435.DecidedJuly 10, 1,944Mr. Paul G. Rodewald,of Pittsburgh,Pa., andMr. Edward J.Kessler,of Lancaster,Pa., for the Company.Mr. Samuel L.Rothbard,of Newark,N. J., andMessrs.O. H. BosleyandRobert Hill,of Lancaster,Pa., for the United.Messrs. David H. H. FelixandFrances A.Bonner,of Philadelphia}Pa., for the A. F. L.Mr. Louis Cokin,of'counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Rubber Workers of America,C. I. 0., herein called the United, alleging that a question affectingcommerce had arisen concerning the representation of employees' ofArmstrong Cork Company, Closure Plant Division, Lancaster,Pennsylvania, herein-called the Company, the National Labor'R ?la-tionsBoard provided for an appropriate hearing upon due notice be-fore Eugene M. Purver, Trial Examiner. Said hearing was held at,.Lancaster; Pennsylvania, on June 15, 1944.At the commencement ofthe hearing the Trial Examiner granted a motion of Plastic, Cork and-Linoleum `Yorkers, Local No. 675, U. I. U., A. F. L., herein called theA. F. L., to intervene.The Company, the United, and the A. F. L.appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArln'strong Cork Company is a Pennsylvania corporation operatinga plant at Lancaster, Pennsylvania. known as the Closure plant' Di-57N 1, R B , No 29159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision, where it'is'engaged in the manufacture of crowns,metal caps,artmold caps,molded top corks, and similar products.Over 50 per-cent of the raw materials used at the Closure Plant Division is shippedto it from points outside the State of Pennsylvania.The Company'sfinished products at its Closure Plant Division 'are valued in excess of$1,000,000 annually,more than 90 percentofwhich isshipped topoints outside the State of Pennsylvania.The Company admits that it 'is engaged in commerce within the-',meaning'of theNational Labor Relations Act.II-THE ORGANIZATIONS INVOT,VEDUnited Rubber Workers of America,-is a labor organization ,affili-ated ' with"'the Congress of ` Industrial Organizations, 'admitting tomembership employees of the Company.Plastic, Cork and Linoleum Workers, Local No. 675, U. I. U., isa labor organization, affiliated, 'with -the; American Federation ofLabor, admitting to membership employees, of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 9, 1944, the United requested the 'Company to recog-nize it as,the exclusive collective bargaining representative of, theemployees at the Closure -Plant Division.The Company refused,'this request because of a contract between it and'the .A: F. L.On— August 9, 1943, the Company and the A. F. L. -entered into,an' exclusive , collective bargaining contract.,The contract providesthat it shall remain in effect until June 10, 1944, and from year toyear thereafter unless either party thereto notifies the other of adesire to terminate not less than 30 days prior to any annual expi-ration date.On May 9, 1944, the United made its claim upon theCompany. Inasmuch as the United made its claim prior to May10; 1944, the date upon which the contract would have-automati-,cally renewed itself, we find that the contract does not, constitute abar to a determination of representatives at this time.A statement of a Field Examiner of the Board, -introduced intoevidence at the hearing, indicates that the United represents a-sub-stantial number of employees in the unit hereinafter found to beappropriate 1We find 'that a question 'affecting commerce hasarisenconcern-ing the representation, of employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.1The Field Examiner reported that the Unitedpresented 258 authorization cards bearingapparentlygenuinesignaturesof persons whose names appear onthe Company's pay rollofMay 17, 1944'There are approximately 709 employees in the appropriate unit.The,A. F., L. did notpresent any evidence of representationto theRegional Director but reliesupon its contract as evidence of its interest in the instant proceeding. ARMSTRONG CORK, COMPANY161IV. THE APPROPRIATE UNITMTe'find,' in'agreement with a stipulation of the parties, that all',production and maintenance employees at the ' Closure Plant Divi-sidh, of the Company at Lancaster,, Pennsylvania, excluding office,clerical, technical, and salaried 'employees, foremen, assistant -fore-men; and any other 'supervisory employee's with authority to ' hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that' the question concerning representationwhich has arisen be resolved by means of an election by secret,bal-lot among the employees in the- appropriate unit who were em-ployed, during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section, 9 (c)' of the National Labor'Relations Act,, and pursuant to Article hII,,Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3; it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining' with ArmstrongCork Company, Closure Plant Division, Lancaster, Pennsylvania,an election by secret ballot shall be. conducted as early as possible,but not later than thirty (30) -days from the date of,this Direction,under the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the National _Labor Relations Board, and subject to Article III, Sections 10 and11; of'said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludinga This'is the same unit as provided for in the contract between the Company and theA. F. L.001248-45-vol. 57-12 162 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDany who have since quit or been discharged for cause and have-not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United RubberWorkers of America, C. I. 0., or by Plastic, Cork and LinoleumWorkers,-Local No. 67.5, ^ U. I., U., affiliated With, the American-Fed-eration of 'Labor, for the purposes of , collective-- bargaining, or byneither.